Title: Thomas Jefferson’s Notes on Account with William D. Fitch, [ca. 19 May 1819]
From: Jefferson, Thomas
To: 


          
            ca. 19 May 1819
          
          Extracts from my Memorandum book of matters of acct with Wm Fitz
          
            
              1810.
               Aug. 6.
               settled account with Oglesby & Fitz for last year’s rent of warehouse
            
            
              
              
               £ s dand after allowing  5–12–6 for J. H. Craven bringing up nailrodand 19–12–1 my order in favr of CravenI now recieve 16–13–8 balance41–18–3
            
            
              1813.
              Apr. 6.
               recieved from Wm Fitz 20.D. on acct of wood & rent.
            
            
              
               Sep. 23.
              Wm Fitz paid E. Bacon for me 20.D.
            
            
              1814.
               Apr. 5.
               recd from Wm Fitz for firewood 7.D.
            
            
              1815.
               June 5.
               recd from Wm Fitz 15.D. on account.
            
            
              1817.
               May 15.
               mr Bacon has recd from Wm Fitz 20. D which he pays to Mary Bacon
            
            
              1819.
               Mar. 1.
               recd from Wm Fitz thro’ E. Bacon 50.D. on acct of the warehouse
            
            
              
              May. 19.
               Wm Fitz has paid E. Bacon 30.D. which E. Bacon pays to Maupin. corn
            
          
        